Citation Nr: 1441849	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-22 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 50 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for PTSD and assigned a 30 percent initial disability rating from July 31, 2008.  In a September 2009 rating decision, the RO changed the effective date to June 12, 2008. 

In a June 2012 supplemental statement of the case, the RO assigned a higher 
50 percent disability rating for PTSD for the period from May 21, 2012, leaving a "staged" initial rating of 30 percent for the period from June 12, 2008 to May 21, 2012, and a 50 percent rating for the period from May 21, 2012.  In August 2013, the Board granted a higher initial disability rating of 50 percent for the period from June 12, 2008 to May 21, 2012, and denied a higher initial disability rating in excess of 50 percent for the entire initial rating period from June 12, 2008.

The Veteran appealed the August 2013 Board Decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court granted a Joint Motion for Remand (JMR) and ordered that the Board's August 2013 decision denying a higher initial disability rating in excess of 50 percent for PTSD for the entire initial rating period from June 12, 2008 be vacated and remanded for action consistent with the terms of the JMR.  Specifically, these terms instructed the Board to provide an adequate statement of reasons and bases on the question of whether an initial disability rating in excess of 50 percent for PTSD is warranted.

The case has been returned to the Board following the Court Order.  The Board is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  
In an August 2014 letter, the Veteran's representative asserted that the Veteran's present condition supports a TDIU; therefore, the issue of entitlement to TDIU is raised and has been listed on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that, if the claimant or the record reasonably raises the question of whether a veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU is warranted as a result of that disability).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of a higher initial disability rating for PTSD and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review of the issues of a higher initial disability rating for PTSD and entitlement to a TDIU.  Specifically, VA has an outstanding duty to assist the Veteran obtain evidence that is potentially relevant to the issues on appeal.  See 38 C.F.R. § 3.159(c)(1), (c)(2) (2013).

The Board finds that there are Social Security Administration (Social Security) records that potentially contain evidence pertinent to these claims.  The United Court has held on a number of occasions that where a veteran receives Social Security benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  Social Security records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).
Following the April 2014 Court Order, the Veteran submitted additional evidence including a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated June 24, 2014.  In the June 2014 VA Form 21-8940, the Veteran indicated that he receives or expects to receive disability retirement benefits from Social Security.  As the Social Security records may contain statements and medical records regarding the history and symptomatology of the Veteran's service-connected PTSD, ischemic heart disease, hearing loss, and tinnitus disabilities, the Board finds that a remand for the Social Security records is necessary.  See id.

In addition, in a May 2010 letter, Dr. D.G. stated that the Veteran had "been attending regular psychotherapy sessions at my office to treat [PTSD] secondary to combat trauma."  As Dr. D.G. advocates for a higher disability rating for PTSD at several points during the letter, using specific examples to illustrate the severity of the Veteran's PTSD, the Board finds that Dr. D.G.'s treatment records could prove relevant to the appeal, and efforts should be made to obtain them.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any Social Security decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such Social Security disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by Social Security for the Veteran.  All requests for records and their responses should be associated in the claims folder.  Any records obtained should be associated with the claims file.

2.  Upon receipt of a signed release form (and address information from the Veteran), the AOJ should contact Dr. D.G. and request all records of treatment of the Veteran, in compliance with 38 C.F.R. § 3.159(c)(1).  All records received pursuant to this request should be added to the claims file.  If no records are available, this should be documented in the claims file.

3.  When the development above has been completed, and after any additional notification and/or development deemed necessary is undertaken, the remanded issues should be readjudicated.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



